Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Analysis
	This case has been filed as a continuation-in-part of 16/597,110 and, thus, each claim is to be evaluated to determine an effective filing date where said date is predicated on whether or not the full scope of that claim is supported by the disclosure of the parent application.  A claim may only have one priority date- see MPEP 211.05(I)(B)- thus if a claim is encompassing of both earlier disclosed (by the parent) and undisclosed subject matter, it will not be entitled to the benefit of the filing date of the prior-filed application.  That Applicant filed a continuation-in-part, ostensibly to add silicone resin as a species within the genus “thermosetting resin”, constitutes a tacit acknowledgement that the scope of the concept thermosetting resin has changed from its intended scope in the parent Application.  	   
	According to MPEP 2163 under the heading 3. Determine Whether There is Sufficient Written Description to Inform a Skilled Artisan That Applicant was in Possession of the Claimed Invention as a Whole at the Time the Application Was Filed and then under ii) For each claim drawn to a genus, it is stated that, for the written description requirement to be satisfied when defining a claimed genus, there must be sufficient description of a representative number of species.  However, whereas there are hundreds, and perhaps thousands, of distinct thermosetting resin materials, the parent disclosure only exemplifies two, i.e. epoxy resins and phenol resins.  It would, therefore, not be evident to one of ordinary skill that Applicant was in possession of those permutations of the invention where the resinous material comprised a silicone as these would not be gleaned from Applicants’ rather limited exemplification.  This coupled with the fact that Applicants’ designation of the case as CIP seems to reflect an appreciation that the scope of thermosetting resin has evolved from the original lends to the conclusion that it would be appropriate to assign to all of the claims the date on which the CIP was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 12-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al., U.S. Patent Application Publication No. 2010/0068474.
	Sauer is directed to silane-treated molecular sieve and to compositions containing the same (abstract).  More precisely, the description teaches an encapsulating composition for preventing harmful environmental gases from reaching the elements of a microelectronic device comprising “getter” materials in the form of molecular sieves and a polymer material into which they are dispersed [0003-0004].  Generally, the getter materials are known to exhibit poor dispersibility with a polymer host due to the highly polar nature of their surfaces relative to the non-polar characteristics of many polymers [0007].  As a result, the molecular sieves are susceptible to difficult-to-break agglomerates [0008].  So that the inorganic oxide-type compounds can be dispersed, it is known to treat their surfaces with compounds that interrupts the attractive forces between particles, and specifically alkoxysilanes [0009,0011,0013].  The prior art invention is intended to further address these and other continuing /problems in this technology area.  One aspect of their solution is to employ as treating agents on nano-sized molecular sieves a silane treating agent adhering to the formula delineated in [0019,0030].  Favored silanes are those containing the non-hydrolyzable groups outlined in [0053] including vinylsilanes and alkoxy groups as hydrolysable groups [0056].  A smaller most-preferred list of suitable silane treating agents is mentioned in [0064].   Desirable getter materials are selected from the class of .
Claims 1-4, 6-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al., JP 2019-115876.
	Hotta teaches a composition comprising a 50-95% by mass of zeolite adsorbent and a thermosetting resin (abstract [0006]).  The zeolites of interest are chosen from those having a structure designated by LTA, FAU, MFI, MWW, and FER, among others, with specific embodiments also being disclosed in this passage [0007].  Type A and X ([0016], examples) are given particular emphasis.  Relevant to claims 6 and 7, the Encyclopedia of Membranes (attached) defines the formula of Zeolite X as (Ca,Mg,Na2) (H2O)240[[Al58Si134O384]-FAU from which it can be determined mathematically that the aluminum content is 8% or less. It is advocated in [0015] that the zeolite particles have an average diameter of preferably 1-20 microns.  Suitable permutations of the thermosetting resin include epoxy resins, phenol resins, and unsaturated polyesters [0007].  The zeolites are treated by at least one of several categories of treating agents of which silanes are exemplary.  Exemplified silanes are listed in [0018] and include glycidoxypropyltrimethoxysilane and vinyltrimethoxysilane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al., U.S. Patent Application Publication No. 2010/0068474.
The prior art is silent as to the area of the zeolite particles coated with the silane.  On the other hand, the disclosure is clear that the role of the latter is to enhance the hydrophobicity of the former and prevent the particles from forming agglomerates which aids in the preparing uniformly dispersed zeolite particles in a polymer host.  The skilled artisan would understand that, to achieve this objective, the skilled artisan would endeavor to coat an area of the particles to the fullest extent that still permits the passage of target molecules into the pores of the zeolite.  The act of treating to this extent would obviously lead the practitioner to cover/hydrophobicize more than 80% of the particle’s surface.  In Example 1, it is noted that the treated zeolite LTA is characterized as being markedly hydrophobic.
Claims 5, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al., JP 2019-115876.  
Regarding claim 5, although the prior art does not contemplate the employment of hexamethyldisilazane as a treating agent, the Examiner takes notice of the fact that this material is repeatedly characterized in the prior art as an alternative to alkoxysilanes for the purpose of compatibilizing mineral surfaces, and (mixed) metal oxides especially, with polymers hosts.
As was the case with Sauer, Hotta does not disclose an amount of the silane treating agent in terms of the percentage of the surface area it covers.  Instead, paragraph [0016] defines a suitable quantity of the silane modifier in terms of a mass percentage presumably as function of the mass of the zeolite.  That is to say, if the zeolite is added as 100 g (for convenience) and the 50 grams of the silane is applied thereto, this would amount to 50% by mass.  The weight fraction does not seem to be reporting the contribution of the silane as a fraction of the total.  Paragraph [0016] stipulates that the silane may be added in quantities that are up to 80% of that of the particles and the skilled artisan would recognize that this would constitute at least an equimolar amount of the silane relative to the hydroxyl-functional groups on the zeolite surface given the much greater density of the zeolite and the fact that only 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Sauer only exemplifies a single zeolite and this embodiment was calculated as having about 18% aluminum content.  Hotta teaches other specific embodiments other than A and X but they either don’t conform to the crystal structure limitation, or weren’t in possession of a similarly low aluminum content to what is required by claims 8 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


January 13, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765